Citation Nr: 0105552	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  

Whether the claimant has legal entitlement to accrued 
benefits to which the veteran was entitled at the date of his 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had service in the Philippine army from December 
1941 to March 1946.  The claimant is the veteran's surviving 
spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
June 1999 that denied the claimed benefits.  

Service connection for the cause of the veteran's death was 
denied by the RO in October 1986.  The June 1999 rating 
decision determined that new and material evidence had been 
presented, but denied the claim as not well grounded.  As 
will be discussed below, the Board determines that the issue 
as to this claim is as set forth above.  


FINDINGS OF FACT

1.  The veteran died in December 1966.  

2.  A rating decision in October 1986 denied service 
connection for the cause of the veteran's death.  

3.  Evidence regarding the cause of the veteran's death that 
has been added to the file since the October 1986 rating 
decision is merely cumulative of the evidence that was 
previously of record.  

4.  Service connection was not established for any disability 
during the veteran's lifetime.  

5.  The evidence that was physically or constructively of 
record at the time of the veteran's death does not show that 
he was so disabled for 10 years prior to his death due to a 
disability that was due to service, that he would 
hypothetically have been entitled to a total disability 
rating if had he filed a claim.  

6.  The appellant's claim for accrued benefits was not filed 
within one year after the veteran died.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1986 rating decision, 
which denied the veteran's claim for service connection for 
the cause of the veteran's death is not new and the claim is 
not reopened; the October 1986 rating action is final.  
38 U.S.C.A. §§  5108, 7105 (West 1991); 38 C.F.R. §§  
3.156(a), 20.302, 20.1103 (2000).

2.  The criteria for Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.312 
(2000).  

3.  There is no legal entitlement to accrued benefits.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran had recognized service in the Philippine Army 
during World War II.  He died in December 1966.  The 
appellant is his surviving spouse.  

The service medical records consist only of the report of the 
veteran's separation examination in March 1946.  The only 
abnormal clinical findings noted on that report was slight 
external hemorrhoids.  The records also contain two 
affidavits that were completed by the veteran and attested to 
by Philippine Army personnel, dated in October 1945 and 
January 1946.  Those affidavits state that the veteran was 
sick with malaria and dysentery in 1944 and tropical ulcers 
in 1945.  

In March 1986, the appellant submitted a copy of the 
veteran's death certificate, reflecting his death in December 
1966 due to gastric ulcer, with her claim for VA death 
benefits.  She also submitted a "certification" by the 
Philippine Army that consisted of a summary of information 
found in the veteran's records.  The certification noted that 
he was "sick of ulcer" in 1945.  

In October 1986, the RO obtained a certification of the 
veteran's recognized Philippine Army service from the United 
States Army Reserve Personnel Center.  That record notes that 
the veteran's claimed prisoner of war (POW) status was not 
supported.  

A rating decision in October 1986 denied service connection 
for the cause of the veteran's death.  Although the claimant 
initially disagreed with that determination, she did not 
complete her appeal.  

Between 1986 and 1999, the appellant wrote the RO several 
times regarding her claim for death benefits, submitting 
duplicate copies of the January 1986 Philippine Army 
certification and the veteran's death certificate.  Each 
time, she was informed that her claim had been denied in 1986 
and that new and material evidence was required to reopen her 
claim.  Communication from her received in November 1992 
included a copy of a certification by a Philippine Army 
general, dated in September 1987, containing information 
identical to that contained in the previously submitted 
January 1986 certification, summarizing information in the 
veteran's records.  The letters from the RO to the appellant 
during that time period advised her that what was needed was 
evidence that the veteran's death was due to a service-
connected disease or injury.  She was informed that evidence 
is considered new and material evidence if it was not 
previously considered and had direct bearing on he claim.  

In October 1998, the appellant again wrote to the RO 
regarding her claim.  she included another duplicate copy of 
September 1987 Philippine Army certification, along with a 
certification by a private physician, dated in September 
1998, indicating that he had treated the veteran in September 
1985 for gastric ulcer.  

In a rating decision in June 1999, the RO found that the 
recently submitted evidence was new and material and reopened 
the appellant's claim.  The RO then determined that the 
September 1998 medical statement had no probative value, 
since it only showed treatment many years after service, too 
long to relate the condition to service origin.  The rating 
decision denied the appellant's claim for service connection 
for the cause of the veteran's death as being not well 
grounded.  She was again advised that she needed to provide 
evidence that demonstrated that the cause of the veteran's 
death was related to service.  The rating decision also 
denied DIC benefits, including under the provisions of 
38 U.S.C.A. § 1318, as well as accrued benefits.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board will discuss the applicability of VCAA to each of 
the issues below.  

Cause of death

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999).  
The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant has been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

As noted above, service connection for the cause of the 
veteran's death was denied by a rating decision in October 
1986.  Although the claimant initially disagreed with that 
determination, she did not complete her appeal.  That 
decision, therefore, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

The June 1999 rating decision found that evidence that had 
been submitted since October 1986 was new and material and 
that the claim was reopened.  Then, considering all of the 
evidence of record, the RO concluded that the claim was not 
well grounded.  Nevertheless, the Board must conduct an 
analysis of the evidence and must also determine whether new 
and material evidence has been presented to reopen the claim 
before proceeding to an adjudication of the merits of the 
claim on the basis of all of the evidence of record.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Initially, the Board notes that the VCAA is applicable to 
cases involving an application to reopen a claim following a 
prior final rating decision.  In this case, however, the 
record clearly reflects that the claimant has, on several 
occasions, including in the statement of the case, been 
advised of the type of evidence that would substantiate her 
claim.  Further, she has indicated that no additional records 
of the veteran's medical treatment are available.  Therefore, 
the Board finds that the provisions of the VCAA concerning 
VA's duty to notify and assist her have been satisfied.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000). Where certain diseases, are manifested 
to a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis. 38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

For a former POW of not less than 30 days, service connection 
may be established by presumption for beriberi and beriberi 
heart disease that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(c).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The evidence that was of record at the time of the October 
1986 rating decision included the veteran's service medical 
records, a January 1986 Philippine Army summary of the 
veteran's service records, the veteran's death certificate, 
and a certification of the veteran's service by the U. S. 
Army Reserve Personnel Center.  Those records documented the 
veteran's service in the Philippine Army during World War II, 
including several months as a prisoner of war.  The service 
medical records and the January 1986 summary of those records 
showed that the veteran was treated for "ulcer" or 
"tropical ulcers" in 1945.  The report of his separation 
examination indicated that no pertinent abnormal clinical 
findings were noted.  

Evidence added to the record since October 1986 includes a 
death certificate (showing that the veteran died in December 
1966 due to a gastric ulcer); multiple copies of the January 
1986 service summary; a September 1987 summary by another 
Philippine Army official containing the identical information 
as the January 1986 summary; and a certification by a private 
physician, dated in September 1998, stating that he had 
treated the veteran in about September 1965 for a gastric 
ulcer.  The evidence also includes the claimant's assertions 
that the veteran's private physician prescribed medication 
for his ulcer continuously from the date of his discharge 
from service to the date of his death.  

The Board finds that the claimant's assertions and the 
duplicate copies of the January 1986 service summary are not 
new, because they were previously of record and considered by 
the RO in October 1986.  The September 1987 summary is also 
not new.  Even though that summary was not physically of 
record at the time of the previous decision, the information 
that it provides is simply a duplicate of the January 1986 
summary.  The September 1997 summary, therefore, is merely 
cumulative of evidence that was previously of record and so 
is not new.  

Similarly, the September 1998 private physician's certificate 
was not of record in October 1986.  However, the information 
contained in that report does no more than corroborate that 
the veteran was treated (and died from) for a gastric ulcer 
in the 1960s, many years after his separation from service.  
That information was of record in October 1986 and was 
considered by the RO at that time.  To that extent, the 1998 
physician's certificate is also merely cumulative and, 
therefore, not new.   

At bottom, the claimant has submitted no "new" evidence in 
support of her claim for service-connection for the cause of 
the veteran's death.  In the absence of such evidence, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 preclude reopening 
of her claim.  

The Board has considered all of the additional evidence in 
the light most favorable to the claimant.  However, the Board 
concludes that no new and material evidence has been added to 
the record since the October 1986 rating decision.  
Therefore, that decision is final and the appellant's claim 
is not reopened.  

DIC benefits under the provisions of 38 U.S.C.A. § 1310

When any veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  Dependency and indemnity compensation shall not 
be paid to the surviving spouse, children, or parents of any 
veteran unless such veteran (1) was discharged or released 
under conditions other than dishonorable from the period of 
active military, naval, or air service in which the 
disability causing such veteran's death was incurred or 
aggravated, or (2) died while in the active military, naval, 
or air service.  38 U.S.C.A. § 1310.  

As determined by the RO in 1986 and confirmed in the above 
discussion, service connection has not been established for 
any disability as having contributed substantially or 
materially to cause the veteran's death.  In the absence of 
such a disability, no DIC benefits are payable under § 1310.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for § 1310 DIC benefits is denied.  

DIC under 38 U.S.C.A. § 1318

The Secretary shall pay benefits under this chapter 
(38 U.S.C.A. § 1301 et seq.) to the surviving spouse and to 
the children of a deceased veteran in the same manner as if 
the veteran's death were service connected.  The deceased 
veteran must not have died as the result of his own willful 
misconduct, and must have been in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability rated totally disabling 
if-
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; 
(2) the disability was continuously rated totally 
disabling for a period of not less than five years from 
the date of such veteran's discharge or other release 
from active duty; or 
(3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not 
less than one year immediately preceding death
38 U.S.C.A. § 1318.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to DIC under § 1318 may be 
established (1) if the veteran was rated 100 percent disabled 
for the period stated above; (2) if the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final BVA decisions; or (3) if, on 
consideration of the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable", the veteran 
hypothetically would have been entitled to receive a total 
disability rating for the required period of time immediately 
preceding the veteran's death.  Timberlake v. Gober, 
14 Vet. App. 122 (2000).  

Initially, as to this issue, the Board finds that the 
appellant has already clearly been advised what evidence 
would substantiate her claim.  And, as stated above, 
entitlement to § 1318 DIC benefits is to be determined on the 
basis of evidence in the file (or constructively in the file) 
on the date of death.  The appellant has not pointed to any 
pertinent, missing service medical records or VA treatment 
records and the claims file does not otherwise indicate that 
any such records are missing or available.  No other 
additional evidence may be considered.  Therefore, VA's duty 
to assist the claimant, pursuant to the VCAA, has been 
satisfied.  

Second, service connection was not established for any 
disability during the veteran's lifetime.  Although the 
appellant has argued that the veteran did in fact file a 
claim for disability benefits immediately after his discharge 
from service and again on several later occasions, there 
simply is no record whatsoever in the claims file that the RO 
ever received any communication from the veteran at any time.  
The earliest documents in the claims file were received in 
conjunction with the appellant's 1986 claim for service 
connection for the cause of the veteran's death.  Second, in 
the absence of a claim by the veteran resulting in a rating 
action denying compensation benefits, there would be basis 
for an allegation of CUE.  Therefore, neither of the first 
two routes to § 1318 DIC described by the Court in Timberlake 
is applicable to the current appeal.  

Actually, the record does not reflect that the appellant has 
expressed any contentions to the effect that the veteran was 
100 percent disabled due to service-connected disability for 
10 years prior to his death.  Nevertheless, because the RO 
adjudicated that issue and the appellant generally disagreed 
with the RO's decision, the Board will consider whether she 
is entitled to § 1318 DIC benefits under the provisions of 
the third route described by the Court.  

As set forth in Timberlake, the Court has indicated that 
determinations as to entitlement to § 1318 DIC benefits will 
be based on the "evidence in the veteran's claims file or VA 
custody prior to the veteran's death."  In this case, that 
evidence consisted only of his service medical records, which 
were constructively in VA's possession.  The medical evidence 
that has been added to the record subsequently consists 
either of summaries of the service medical records or a 
private physician's statement, dated more than 50 years after 
the veteran's separation from service; those records cannot 
be used in considering the appellant's entitlement to § 1318 
DIC benefits.  

The service records that were of record at the time of the 
veteran's death consisted of the report of a separation 
examination in March 1946; an affidavit by an official of the 
Philippine Army, prepared in October 1945; and another 
Affidavit for Philippine Army Personnel, prepared in January 
1946.  The affidavit that was prepared in October 1945 notes 
that the veteran was sick with dysentery at home from January 
1944 to July 1944.  The January 1946 affidavit notes the 
veteran's report that he was captured by the enemy from 
November 1943 to January 1944, that he was sick with malaria 
from January 1944 to July 1944, that he was again captured as 
a prisoner of war from July 1944 to September 1944, and that 
he was on sick leave from March 1945 to September 1945 
because of "tropical ulcers."  The only abnormal clinical 
finding noted on the March 1946 separation examination report 
was slight external hemorrhoids.  

In light of the fact that the records in the claims file at 
the time of the veteran's death do not contain any evidence 
whatsoever regarding his medical condition during the 
10 years prior to his death-or, in fact, at anytime after 
his separation from service-the Board cannot conclude that, 
based on that evidence, service connection could have been 
established for any disability, if he had filed a claim for 
service connection, and that such disability or disabilities 
could hypothetically have been rated totally disabling for 
that 10 year period.  There simply was no evidence in the 
file to support such a conclusion.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the appellant's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Accordingly, DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 are denied.  

Accrued benefits

Where death occurred on or after December 1, 1962, periodic 
monetary benefits authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g) will, 
upon the death of such person, be paid first to his or her 
spouse.  Application for accrued benefits must be filed 
within 1 year after the date of death. 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Initially, the Board notes that the appellant has been 
advised as to the requirements for a claim for accrued 
benefits, specifically that the claim must have been filed 
within one year after the veteran died.  She has not 
indicated that she did so or that other evidence is available 
to show that she did.  Therefore, the Board finds that 
provisions of the VCAA as to this issue have been satisfied.  

The appellant first filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation Where Applicable), in March 1986.  The 
record does not reflect that the RO's October 1986 rating 
decision concerning service connection for the cause of the 
veteran's death considered the issue of entitlement to 
accrued benefits.  Accordingly, the Board finds that the 
appellant's accrued benefits claim has remained open since 
1986.  

However, the law clearly requires that an accrued claim must 
be filed within 1 year after the date of death.  In this 
case, the appellant's application for death benefits, 
including accrued benefits was filed in March 1986, almost 
20 years after the veteran died in December 1966.  Therefore, 
her application did not meet the basic filing requirement of 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim for accrued benefits is denied.  

Further, although not specifically necessary to decide the 
current appeal, the Board notes that the law also requires 
that, for payment of accrued benefits, the veteran must have 
had a claim for benefits pending at the date of his death.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  As stated 
above, despite the appellant's contention, the record shows 
that the veteran never filed a claim for VA benefits; hence, 
no such claim was pending at his death.  Therefore, there can 
be no accrued benefits regardless of when the appellant's 
claim was filed.  


ORDER

New and material evidence not having been presented, the 
appellant's claim for service connection for the cause of the 
veteran's death is not reopened.  

Dependency and indemnity compensation (DIC) benefits, 
including under the provisions of 38 U.S.C.A. § 1318, are 
denied.  

Absent the appellant's legal entitlement, no accrued benefits 
are payable.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

